Citation Nr: 1412132	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-32 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of America


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1976 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  


FINDINGS OF FACT

1.  The Veteran sustained a right knee injury during active service and was diagnosed with chondromalacia patella of the right knee during active service.

2.  The Veteran had chronic right knee symptoms during active service. 

3.  The Veteran has had continuous right knee symptoms since service.  

4.  The Veteran currently has right knee chondromalacia patella, which is a form of arthritis.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, right knee chondromalacia patella (arthritis) is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

For reasons explained below, the Board is granting service connection for a right knee disability.  Given the favorable outcome of the appeal, which is a full grant of the benefits sought, the appeal has been substantiated, obviating the need for discussion of how VA fulfilled the duties to notify and assist in this case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is currently diagnosed with right knee chondromalacia patella, which is a form of arthritis.  See Dorland's Illustrated Medical Dictionary 356 (30th ed. 2003) (defining chondromalacia patella as pain and crepitus over the anterior aspect of the knee, particularly in flexion, with softening of the cartilage on the articular surface of the patella and, in later stages, effusion).  Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).    

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not 
be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service Connection for Right Knee Disability Analysis

In this case, the Board is granting presumptive service connection for the right knee disability based on right knee injury and chronic symptoms of right knee chondromalacia patella during service, and continuous right knee symptoms of chondromalacia patella since service separation under 38 C.F.R. § 3.303(b); therefore, other potential theories for entitlement to service connection are rendered moot and will not be discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides questions of law or fact).

After a review of all the lay and medical evidence of record, the Board finds that the Veteran sustained a right knee injury during service, had chronic right knee symptoms diagnosed as chondromalacia patella during service, and has had continuous right knee symptoms of chondromalacia patella since service separation.  The Veteran has competently reported that he injured the right knee during a basic training exercise in March 1976, and has had recurrent right knee symptoms since the in-service right knee injury.  There is no indication in the record that the account of in-service right knee injury and recurrent right knee symptoms thereafter is not credible.  Although service treatment records are incomplete, available service treatment records show that the Veteran reported recurrent right knee pain in May 1976, and specifically referenced the prior right knee injury that occurred during basic training when seeking medical treatment for right knee symptoms in February 1977.  In February 1977, the service medical examiner attributed the Veteran's right knee symptoms to a diagnosis of chondromalacia.  

During the course of the appeal, when the Veteran presented for a VA orthopedic surgery consultation in April 2011, he reported a right knee injury during service, which was treated but never improved completely, and a history of right knee pain since the in-service right knee injury.  After having the Veteran undergo magnetic resonance imaging (MRI) of the right knee, the treating VA (contract) orthopedic surgeon opined, in August 2011, that the Veteran's current right knee symptoms were primarily due to the diagnosis of chondromalacia patella.  The Board notes that the current diagnosis of chondromalacia patella is the same condition diagnosed during service (i.e., chondromalacia) and to which similar right knee symptoms were then attributed.  

The Board is aware of the negative VA medical opinion obtained in connection with the appeal in December 2013; however, because the VA medical reviewer did not consider the Veteran's account of recurrent right knee symptoms since the in-service right knee injury, the VA medical opinion is based on an inaccurate factual premise and, consequently, is of no probative value.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the "chronic symptoms in service" and "continuous symptoms since service" criteria for presumptive service connection under 38 C.F.R. § 3.303(b) for right knee chondromalacia patella have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Because the Veteran's right knee disability has been variously diagnosed by different medical providers throughout the course of the appeal, the grant of service connection for right knee chondromalacia patella includes all current diagnoses pertaining to the right knee, to include degenerative joint disease, osteoarthritis, patellofemoral arthritis, knee arthralgia, degenerative changes in the medial and lateral meniscus, and associated meniscal tear.  


ORDER

Service connection for right knee chondromalacia patella (arthritis) is granted.  




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


